[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS #167
Both parties appear to agree that upon death title to real property immediately descends to the heirs or devisees. SeeGoodman v. Bank of Boston, 27 Conn. App. 333, 341 (1992). While there may be claims that the Estate could make in its own right, the plaintiff administratrix identifies the issues as "to whom the property in question belongs" (document # 173 pg. 4). The plaintiff administratrix does not have standing to litigate this issue and if other issues are, in fact, in dispute they shall be more specifically identified.
The Motion to Dismiss is therefore granted.
RUSH, JUDGE CT Page 7298